           Case 2:19-cv-02382-JAM-DB Document 49 Filed 09/02/20 Page 1 of 4


 1 ARTHUR LIOU (SBN 252690)
   Leonard Carder, LLP
 2 1999 Harrison Street, Suite 2700
   Oakland, California 94612
 3 Telephone: (510) 272-0169
   Facsimile: (510) 272-0174
 4 aliou@leonardcarder.com

 5 SCOTT A. KRONLAND (SBN 171693)
   JEFFREY B. DEMAIN (SBN 126715)
 6 ELIZABETH VISSERS (SBN 321365)
   Altshuler Berzon LLP
 7 177 Post Street, Suite 300
   San Francisco, California 94108
 8 Telephone: (415) 421-7151
   Facsimile: (415) 362-8064
 9 skronland@altshulerberzon.com
   jdemain@altshulerberzon.com
10 evissers@altshulerberzon.com

11 Attorneys for Defendant AFSCME LOCAL 3299

12
                                   IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
14
     TERRANCE MARSH, et al.,                          )     Case No. 2:19-cv-02382-JAM-DB
15                                                    )
                    Plaintiffs,                       )     STIPULATION EXTENDING
16                                                    )     DEFENDANTS’ TIME TO RESPOND TO
            v.                                        )     SECOND AMENDED COMPLAINT; ORDER
17                                                    )     THEREON
     AFSCME LOCAL 3299, et al.,                       )
18                                                    )     Courtroom: 6
                    Defendants.                       )     Judge: The Honorable John A. Mendez
19                                                    )     Trial Date: None Set
                                                      )     Action Filed: November 26, 2019
20                                                    )
                                                      )
21

22

23

24

25

26

27

28

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB
           Case 2:19-cv-02382-JAM-DB Document 49 Filed 09/02/20 Page 2 of 4


 1                                              STIPULATION
 2          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Civil Local Rule 144(a),

 3 Plaintiffs Terrance Marsh, et al. (“Plaintiffs”), and Defendants AFSCME Local 3299, Xavier Becerra,

 4 and Janet Napolitano (“Defendants”), collectively referred to as the “Parties,” by and through their

 5 undersigned counsel, hereby stipulate and agree as follows:

 6          1.      On July 28, 2020, this Court issued its Order Granting Defendants’ Motion to Dismiss

 7 and Denying Plaintiffs’ Motion to Strike (“Order”), Docket No. 46, dismissing Plaintiffs’ First

 8 Amended Complaint. That Order provided Plaintiffs with twenty days to file a Second Amended

 9 Complaint (“SAC”) and Defendants with twenty days thereafter to respond thereto. Order at 23.

10          2.      On August 17, 2020, Plaintiffs filed their SAC. Defendants’ response thereto is

11 currently due by September 8, 2020.

12          3.      The Parties hereby agree and stipulate that Defendants may have an additional week, up

13 to and including September 15, 2020, to file their response to the SAC. They also agree and stipulate

14 that if Defendants move to dismiss the SAC, they shall notice their motions for hearing on October 13,

15 2020. They also agree and stipulate that if the Court does not then have the October 13 hearing date

16 available, they will confer in good faith on a briefing and hearing schedule for a later hearing date that

17 will equitably apportion the additional time between the two sides.

18          The foregoing is so stipulated and agreed.

19          Dated: September 1, 2020.                       Respectfully submitted,
20                                                          ARTHUR LIOU
                                                            Leonard Carder, LLP
21
                                                            SCOTT A. KRONLAND
22                                                          JEFFREY B. DEMAIN
                                                            ELIZABETH VISSERS
23                                                          Altshuler Berzon LLP
24                                                          By:     /s/ Jeffrey B. Demain
                                                                       Jeffrey B. Demain
25
                                                            Attorneys for Defendant AFSCME LOCAL 3299
26

27 ///

28

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                                 1
           Case 2:19-cv-02382-JAM-DB Document 49 Filed 09/02/20 Page 3 of 4


1                                                           Mariah Gondeiro, Cal. Bar No. 323683
                                                            mgondeiro@freedomfoundation.com
2                                                           Rebekah Millard, Cal. Bar No. 256714
                                                            rmillard@freedomfoundation.com
3                                                           Freedom Foundation
                                                            PO Box 552
4                                                           Olympia, WA 98507
                                                            Telephone: (360) 956-3482
5                                                           Facsimile: (360) 352-1874
6                                                           By:     /s/ Mariah Gondeiro
                                                                        Mariah Gondeiro
7
                                                            Attorneys for Plaintiffs
8
                                                            XAVIER BECERRA, State Bar No. 118517
9                                                           Attorney General of California
                                                            ANTHONY R. HAKL, State Bar No. 197335
10                                                          Supervising Deputy Attorney General
                                                            ANTHONY P. O’BRIEN, State Bar No. 232650
11                                                          Deputy Attorney General
                                                            1300 I Street, Suite 125
12                                                          P.O. Box 944255
                                                            Sacramento, CA 94244-2550
13                                                          Telephone: (916) 210-6002
                                                            Fax: (916) 324-8835
14                                                          E-mail: Anthony.Obrien@doj.ca.gov
15
                                                            By:     /s/ Anthony P. O’Brien
16                                                                      Anthony P. O’Brien
17                                                          Attorneys for Xavier Becerra, in his official
                                                            capacity as Attorney General of California
18

19                                                          HANSON BRIDGETT LLP
                                                            GILBERT J. TSAI, SBN 247305
20                                                          gtsai@hansonbridgett.com
                                                            WINSTON K. HU, SBN 306677
21                                                          whu@hansonbridgett.com
                                                            425 Market Street, 26th Floor
22                                                          San Francisco, California 94105
                                                            Telephone: (415) 777-3200
23                                                          Facsimile: (415) 541-9366
24
                                                            By:     /s/ Gilbert J. Tsai
25                                                                      Gilbert J. Tsai
26                                                          Attorneys for Defendant
                                                            JANET NAPOLITANO, in her official capacity
27                                                          as President of the University of California
28

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                                   2
           Case 2:19-cv-02382-JAM-DB Document 49 Filed 09/02/20 Page 4 of 4


 1                                      SIGNATURE ATTESTATION
 2          I attest that concurrence in the filing of this document has been obtained from each of the above
 3 signatories.

 4          Dated: September 1, 2020
 5                                                          ARTHUR LIOU
                                                            Leonard Carder, LLP
 6
                                                            SCOTT A. KRONLAND
 7                                                          JEFFREY B. DEMAIN
                                                            ELIZABETH VISSERS
 8                                                          Altshuler Berzon LLP
 9                                                          By:    /s/ Jeffrey B. Demain
                                                                      Jeffrey B. Demain
10
                                                            Attorneys for Defendant AFSCME LOCAL 3299
11

12                                                  ORDER
13          PURSUANT TO THE STIPULATION OF THE PARTIES, and finding good cause therein, IT
14 IS HEREBY ORDERED that Defendants shall have up to and including September 15, 2020 to

15 respond to Plaintiffs’ Second Amended Complaint and that any Defendant that files a motion to

16 dismiss the Second Amended Complaint shall not be required to file an answer to that complaint until

17 its motion to dismiss has been resolved.

18          IT IS SO ORDERED.
19 Dated: September 1, 2020

20
                                                            /s/ John A. Mendez___________
21                                                          The Honorable John A. Mendez
22

23

24

25

26

27

28

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                              3
